Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species A1(i), B1, and C3 in the reply filed on 5/25/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue search burden for Species groups A and B, and because the chip arrangement illustrated in Fig. 1 was not presented as an option..  This is not found persuasive because the examiner finds the chip arrangement in Fig. 1 consistent with the elected chip arrangement species illustrated in Fig. 18.  Further, as the figures and sections of the specification show, the species have mutually exclusive characteristics. As stated in MPEP 808.02, a serious burden is present when there is C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-11, 15-17, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/25/2022.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, the title is citing a semiconductor package.  However, the inventive concept is directed to a dummy pattern, as cited in claim 1, line 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jimarez (US 6818972 B2, from IDS) in view of Bhagavat (US 20200185367 A1).
Regarding claim 1, Jimarez discloses a semiconductor package (Fig. 11) comprising: a first substrate (47) including a circuit pattern (41) and a dummy pattern (67) on an upper face of the first substrate, the dummy pattern not being electrically connected to the circuit pattern (“electrically insulated” Col. 9, lines 14-28), the first substrate including a solder resist layer (44) on the circuit pattern and the dummy pattern, the solder resist layer including a first opening (portion of 44 filled with 32) for exposing at least a part of the circuit pattern (portion of 41 contacting 41); a solder ball (70, Fig. 12) in the first opening, the solder ball being electrically insulated from the dummy pattern by the solder resist layer (“electrically insulated” Col. 9, lines 14-28); a second substrate (76) on the first substrate, the second substrate electrically connected to the first substrate by the solder ball, the second substrate being electrically insulated from the dummy pattern by the solder resist layer (“electrically insulated” Col. 9, lines 14-28).
Illustrated below is Fig. 11 of Jimarez.

    PNG
    media_image1.png
    483
    624
    media_image1.png
    Greyscale

Jimarez fails to teach an underfill material layer between the first substrate and the second substrate, the underfill material layer wrapping around the solder ball.
Bhagavat discloses a semiconductor package in the same field of endeavor (Fig. 2) comprising an underfill material layer (260) between a first substrate (140) and the second substrate (encircled, see annotated Fig. 2 below), the underfill material layer wrapping around a solder ball (144).  Providing the underfill material layer of Bhagavat in the same way, between the first and second substrate of Jimarez, would arrive at the claimed underfill material layer between the first substrate and the second substrate, the underfill material layer wrapping around the solder ball.  Bhagavat provides a clear teaching to motivate one to modify the semiconductor package of Jimarez to include an underfill in that it may protect solder balls (“protect interconnect structures” [0023]).  Therefore, it would have been obvious to have the claimed underfill because it would protect the solder ball, thus improved device yield.
Illustrated below is a marked and annotated figure of Fig. 2 of Bhagavat.

    PNG
    media_image2.png
    374
    725
    media_image2.png
    Greyscale

Regarding claim 3, Jimarez in view of Bhagavat discloses a semiconductor package (Bhagavat, Fig. 2), wherein at least a part of the underfill material layer extends along the solder resist layer which overlaps the dummy pattern.
Regarding claim 4, Jimarez in view of Bhagavat discloses a semiconductor package (Jimarez, Fig. 12) with a second substrate.
Jimarez in view of Bhagavat fails to teach the semiconductor package further comprising: a first semiconductor chip and a second semiconductor chip on the second substrate, wherein the first semiconductor chip and the second semiconductor chip are different from each other and connected to each other through the second substrate.  However, Jimarez clearly teaches the second substrate is a general representation of an electronic device and that the electronic device may be varied according to device requirements (“Any such electronic device” Col. 9, lines 8-13).
Bhagavat discloses an electronic device in the same field of endeavor (Fig. 2), further comprising: a first semiconductor chip (114) and a second semiconductor chip (116) on the second substrate, wherein the first semiconductor chip and the second semiconductor chip are different from each other and connected to each other through the second substrate.  One of ordinary skill in the art could have substituted the second substrate and chips thereupon of Bhagavat (i.e. an electronic device, Fig. 2) in place of the second substrate of Jimarez (i.e. an electronic device, Fig. 12), and the results would have been predictable, because both electronic devices function the same as electronic devices bonded to first substrates.  Therefore, having a first semiconductor chip and a second semiconductor chip on the second substrate, wherein the first semiconductor chip and the second semiconductor chip are different from each other and connected to each other through the second substrate would have been obvious because this known chip and substrate configuration would have obtained predictable results.  The motivation to do so would be to have a compact device with different functions (Jimarez, “Any such electronic device” Col. 9, lines 8-13).
Regarding claim 5, Jimarez in view of Bhagavat discloses a semiconductor package (Bhagavat, Fig. 2), further comprising: a molding layer (118) on the second substrate, wherein the molding layer surrounds side faces of the first semiconductor chip and the second semiconductor chip.
Regarding claim 6, Jimarez in view of Bhagavat discloses a semiconductor package (Jimarez, Fig. 11), wherein the dummy pattern has a polygonal shape (“any geometrical shape” Col. 9, lines 14-28).
Claims 2, 7, 12-14, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jimarez in view of Bhagavat as applied to claim 1 above (for claims 2, 7), and further in view of Kim (US 8633586 B2).
Regarding claim 2, Jimarez in view of Bhagavat discloses a semiconductor package (Jimarez, Fig. 12), wherein the second substrate includes a first side wall (left sidewall) extending in a first direction (into the page), a second side wall (sidewall facing into the page) extending in a second direction (left to right) different from the first direction, and a corner at which the first side wall and the second side wall join (not shown).
Jimarez in view of Bhagavat fails to illustrate (Jimarez, Figs. 11 and 12) the dummy pattern overlaps the corner.  More specifically, Jimarez fails to illustrate a top-down view of the dummy pattern with respect to the second substrate.  However, Jimarez (Fig. 12) shows the dummy pattern occupies unused portions of the first substrate and overlaps the second substrate.  Additionally, Figs. 5-8 show the dummy pattern (61-64) may be varied in count, size, shape, and position.  Jimarez clearly teaches the metal patterns is placed on unused portions of the first substrate and is varied to improve thermal balance within the package (Col. 6, lines 52-67).
Kim discloses a semiconductor package in the same field of endeavor (Figs. 11 and 12) with a dummy pattern (108) on a first substrate (1202), wherein the dummy pattern overlaps the corner (corners of Fig. 11).
Both Jimarez in view of Bhagavat and Kim teach dummy patterns, however with different arrangements.  Both devices operate normally and function the same as dummy patterns, therefore the arrangement of the dummy pattern does not affect the function of dummy pattern. One of ordinary skill in the art at the time of filling would have recognized that placing the dummy pattern under the corner of the second substrate; would have yielded predictable results. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situation. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Further as to claim 2, with respect to the shape of the dummy pattern, i.e. the dummy pattern overlaps the corner. This limitation, absent any criticality, is only considered to be an obvious modification of the shape of the dummy pattern disclosed by the Prior Art.  The courts held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In Re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 7, Jimarez in view of Bhagavat discloses a semiconductor package (Jimarez, Fig. 12), wherein the second substrate includes a first side wall (left sidewall) and a third side wall (right sidewall) extending in a first direction (into the page) and spaced apart from each other in a second direction (left to right) different from the first direction, the second substrate includes a second side wall (sidewall facing into the page) and a fourth side wall (sidewall facing out of the page) extending in the second direction and spaced apart from each other in the first direction, the first side wall and the second side wall join at a first corner, the fourth side wall and the first side wall join at a second corner, the second side wall and the third side wall join at a third corner, the third side wall and the fourth side wall join at a fourth corner.
Jimarez in view of Bhagavat fails to illustrate (Jimarez, Fig. 12) the dummy pattern includes a first dummy pattern that overlaps the first corner, a second dummy pattern that overlaps the second corner, a third dummy pattern that overlaps the third corner, and a fourth dummy pattern that overlaps the fourth corner.  More specifically, Jimarez fails to illustrate a top-down view of the dummy pattern with respect to the second substrate.  However, Jimarez (Fig. 12) shows the dummy pattern occupies unused portions of the first substrate and overlaps the second substrate.  Additionally, Figs. 5-8 show the dummy pattern (61-64) may be varied in count, size, shape, and position.  Jimarez clearly teaches the metal pattern is placed on unused portions of the first substrate and is varied to improve thermal balance within the package (Col. 6, lines 52-67).
Kim discloses a semiconductor package in the same field of endeavor (Figs. 11 and 12) with a dummy pattern (108) on a first substrate (1202), wherein the dummy pattern includes a first dummy pattern that overlaps the first corner (108 at bottom left corner), a second dummy pattern that overlaps the second corner (108 at bottom right corner), a third dummy pattern that overlaps the third corner (108 at top left corner), and a fourth dummy pattern that overlaps the fourth corner  (108 at top right corner).
Both Jimarez in view of Bhagavat and Kim teach dummy patterns, however with different arrangements.  Both devices operate normally and function the same as dummy patterns, therefore the arrangement of the dummy pattern does not affect the function of dummy pattern. One of ordinary skill in the art at the time of filling would have recognized that placing the dummy pattern under the first, second, third, and fourth corners of the second substrate; would have yielded predictable results. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situation. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Further as to claim 7, with respect to the shape of the dummy pattern, i.e. the dummy pattern includes a first dummy pattern that overlaps the first corner, a second dummy pattern that overlaps the second corner, a third dummy pattern that overlaps the third corner, and a fourth dummy pattern that overlaps the fourth corner. This limitation, absent any criticality, is only considered to be an obvious modification of the shape of the dummy pattern disclosed by the Prior Art.  The courts held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In Re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding independent claim 12, Jimarez discloses a semiconductor package (Fig. 11) comprising: a first substrate (47) including a solder resist layer (44), a circuit pattern (41) at least partially exposed by the solder resist layer, and a plurality of dummy patterns (67) buried by the solder resist layer and not electrically connected to the circuit pattern (“electrically insulated” Col. 9, lines 14-28), the plurality of dummy patterns including a first dummy pattern, a second dummy pattern, a third dummy pattern, and a fourth dummy pattern (67 from left to right); a second substrate on the first substrate (76, Fig. 12), the second substrate including a first side wall (left sidewall) and a third side wall (right sidewall) extending in a first direction (into the page) and spaced apart from each other in a second direction (left to right) different from the first direction, the second substrate including a second side wall (sidewall facing into the page) and a fourth side wall (sidewall facing out of the page) extending in the second direction and spaced apart from each other in the first direction, the first side wall and the second side wall joining at a first corner, the fourth side wall and the first side wall joining at a second corner, the second side wall and the third side wall joining at a third corner, the third side wall and the fourth side wall joining at a fourth corner; and a stiffener (50, similarly shown in Figs. 5-8) on the first substrate, the stiffener surrounding a periphery of the second substrate.
Jimarez fails to teach a first semiconductor chip on the second substrate; and a second semiconductor chip and a third semiconductor chip on the second substrate and arranged respectively at both sides of the first semiconductor chip in the first direction such that the first semiconductor chip is between the second semiconductor chip and the third semiconductor chip, the first semiconductor chip, the second semiconductor chip, and the third semiconductor chip being electrically connected to each other through the second substrate.  However, Jimarez clearly teaches the second substrate is a general representation of an electronic device and that the electronic device may be varied according to device requirements (“Any such electronic device” Col. 9, lines 8-13).
Bhagavat discloses an electronic device in the same field of endeavor (Fig. 11), comprising: a first semiconductor chip (1104) on the second substrate (not marked, similarly shown as second substrate in annotated Fig. 2 above); and a second semiconductor chip (1112) and a third semiconductor chip (1120) on the second substrate and arranged respectively at both sides of the first semiconductor chip in the first direction such that the first semiconductor chip is between the second semiconductor chip and the third semiconductor chip, the first semiconductor chip, the second semiconductor chip, and the third semiconductor chip being electrically connected to each other through the second substrate.
One of ordinary skill in the art could have substituted the second substrate and chips thereupon of Bhagavat (i.e. an electronic device, Fig. 11) in place of the second substrate of Jimarez (i.e. an electronic device, Fig. 12), and the results would have been predictable, because both electronic devices function the same as electronic devices bonded to first substrates.  Therefore, having a first semiconductor chip on the second substrate; and a second semiconductor chip and a third semiconductor chip on the second substrate and arranged respectively at both sides of the first semiconductor chip in the first direction such that the first semiconductor chip is between the second semiconductor chip and the third semiconductor chip, the first semiconductor chip, the second semiconductor chip, and the third semiconductor chip being electrically connected to each other through the second substrate would have been obvious because this known chip and substrate configuration would have obtained predictable results.  The motivation to do so would be to have a compact device with different functions (Jimarez, “Any such electronic device” Col. 9, lines 8-13).
Illustrated below is Fig. 11 of Bhagavat.

    PNG
    media_image3.png
    527
    462
    media_image3.png
    Greyscale

Jimarez in view of Bhagavat fails to teach the first dummy pattern, the second dummy pattern, the third dummy pattern, and the fourth dummy pattern overlapping the first corner, the second corner, the third corner, and the fourth corner, respectively.  However, Jimarez (Fig. 12) shows the dummy pattern occupies unused portions of the first substrate and overlaps the second substrate.  Additionally, Figs. 5-8 show the dummy pattern (61-64) may be varied in count, size, shape, and position.  Jimarez clearly teaches the metal patterns is placed on unused portions of the first substrate and is varied to improve thermal balance within the package (Col. 6, lines 52-67).
Kim discloses a semiconductor package in the same field of endeavor (Figs. 11 and 12) with a dummy pattern (108) on a first substrate (1202), wherein the dummy pattern includes a first dummy pattern, a second dummy pattern, a third dummy pattern, and a fourth dummy pattern overlapping the first corner (108 at bottom left corner), the second corner (108 at bottom right corner), the third corner (108 at top left corner), and the fourth corner (108 at top right corner), respectively.
Both Jimarez in view of Bhagavat and Kim teach dummy patterns, however with different arrangements.  Both devices operate normally and function the same as dummy patterns, therefore the arrangement of the dummy pattern does not affect the function of dummy pattern. One of ordinary skill in the art at the time of filling would have recognized that placing the first, second, third, and fourth dummy pattern under the first, second, third, and fourth corners of the second substrate; would have yielded predictable results. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situation. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Further as to claim 12, with respect to the shape of the dummy pattern, i.e. the first dummy pattern, the second dummy pattern, the third dummy pattern, and the fourth dummy pattern overlapping the first corner, the second corner, the third corner, and the fourth corner, respectively. This limitation, absent any criticality, is only considered to be an obvious modification of the shape of the dummy pattern disclosed by the Prior Art.  The courts held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In Re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 13, Jimarez in view of Bhagavat and Kim discloses a semiconductor package (Bhagavat, Fig. 11), further comprising: a fourth semiconductor chip (1106) and a fifth semiconductor chip (1114) on the second substrate, wherein the second semiconductor chip, the third semiconductor chip, the fourth semiconductor chip, and the fifth semiconductor chip are adjacent to the first corner, the second corner, the third corner, and the fourth corner, respectively.
Regarding claim 14, Jimarez in view of Bhagavat and Kim discloses a semiconductor package (Jimarez, Fig. 12), further comprising: a first solder ball (70) on the circuit pattern, wherein the first substrate and the second substrate are electrically connected to each other through the first solder ball.
Regarding independent claim 18, Jimarez discloses a semiconductor package (Fig. 11) comprising: a first substrate (47 with 48), the first substrate including a base substrate (47), a circuit pattern (41) on the base substrate, a dummy pattern (67) on the base substrate and not being electrically connected to the circuit pattern (“electrically insulated” Col. 9, lines 14-28), and a solder resist layer (44) on the circuit pattern and the dummy pattern, the solder resist layer including a first opening (portion of 44 filled with 32) that exposes at least a part of the circuit pattern; a first solder ball (70, Fig. 12) in the first opening, the first solder ball not being electrically connected to the dummy pattern; a second substrate (76) electrically connected to the first substrate through the first solder ball, the second substrate not being electrically connected to the dummy pattern (“electrically insulated” Col. 9, lines 14-28), the second substrate including a first side wall (left sidewall) and a third side wall (right sidewall) extending in a first direction (into the page) and spaced apart from each other in a second direction (left to right) different from the first direction, the second substrate including a second side wall (sidewall facing into the page) and a fourth side wall (sidewall facing out of the page) extending in the second direction and spaced apart from each other in the first direction, the first side wall and the second side wall joining at a first corner, the fourth side wall and the first side wall joining at a second corner, the second side wall and the third side wall joining at a third corner, the third side wall and the fourth side wall joining at a fourth corner; and a stiffener (50) on the first substrate, the stiffener spaced apart from the second substrate.
Jimarez fails to teach a second solder ball; the second substrate including a substrate layer including a penetration electrode connected to the first solder ball, and a wiring layer on the substrate layer and connected to the penetration electrode, and a wiring layer on the substrate layer and connected to the penetration electrode; an underfill material layer wrapping around the first solder ball between the first substrate and the second substrate; a first semiconductor chip and a second semiconductor chip on the second substrate, the first semiconductor chip and the second semiconductor chip electrically connected to the second substrate through the second solder ball and electrically connected to each other through the wiring layer.  However, Jimarez clearly teaches the second substrate is a general representation of an electronic device and that the electronic device may be varied according to device requirements (“Any such electronic device” Col. 9, lines 8-13).
Bhagavat discloses an electronic device in the same field of endeavor (Fig. 2), further comprising: a second solder ball (ball on top of 120); a second substrate (see annotated Fig. 2 above) including a substrate layer (layer between 120 and 260) including a penetration electrode (124) connected to the first solder ball (ball on bottom of 124), and a wiring layer (120) on the substrate layer and connected to the penetration electrode; an underfill material layer (260) wrapping around the first solder ball between the first substrate and the second substrate; a first semiconductor chip (114) and a second semiconductor chip (116) on the second substrate, the first semiconductor chip and the second semiconductor chip electrically connected to the second substrate through the second solder ball and electrically connected to each other through the wiring layer.
One of ordinary skill in the art could have substituted the second substrate and chips thereupon of Bhagavat (i.e. an electronic device, Fig. 2) in place of the second substrate of Jimarez (i.e. an electronic device, Fig. 12), and the results would have been predictable, because both electronic devices function the same as electronic devices bonded to first substrates.  Therefore, having a second solder ball; the second substrate including a substrate layer including a penetration electrode connected to the first solder ball, and a wiring layer on the substrate layer and connected to the penetration electrode, and a wiring layer on the substrate layer and connected to the penetration electrode; an underfill material layer wrapping around the first solder ball between the first substrate and the second substrate; a first semiconductor chip and a second semiconductor chip on the second substrate, the first semiconductor chip and the second semiconductor chip electrically connected to the second substrate through the second solder ball and electrically connected to each other through the wiring layer would have been obvious because this known chip and substrate configuration would have obtained predictable results.  The motivation to do so would be to have a compact device with different functions (Jimarez, “Any such electronic device” Col. 9, lines 8-13).
Jimarez in view of Bhagavat fails to illustrate (Jimarez, Figs. 11 and 12) the first corner, the second corner, the third corner, and the fourth corner being overlapped by the dummy pattern.  More specifically, Jimarez fails to illustrate a top-down view of the dummy pattern with respect to the second substrate.  However, Jimarez (Fig. 12) shows the dummy pattern occupies unused portions of the first substrate and overlaps the second substrate.  Additionally, Figs. 5-8 show the dummy pattern (61-64) may be varied in count, size, shape, and position.  Jimarez clearly teaches the metal patterns is placed on unused portions of the first substrate and is varied to improve thermal balance within the package (Col. 6, lines 52-67).
Kim discloses a semiconductor package in the same field of endeavor (Figs. 11 and 12) with a dummy pattern (108) on a first substrate (1202), the first corner (bottom left corner), the second corner (bottom right corner), the third corner (top left corner), and the fourth corner (top right corner) being overlapped by the dummy pattern.
Both Jimarez in view of Bhagavat and Kim teach dummy patterns, however with different arrangements.  Both devices operate normally and function the same as dummy patterns, therefore the arrangement of the dummy pattern does not affect the function of dummy pattern. One of ordinary skill in the art at the time of filling would have recognized that placing the dummy pattern under the first, second, third, and fourth corners of the second substrate; would have yielded predictable results. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situation. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Further as to claim 18, with respect to the shape of the dummy pattern, i.e. the first corner, the second corner, the third corner, and the fourth corner being overlapped by the dummy pattern. This limitation, absent any criticality, is only considered to be an obvious modification of the shape of the dummy pattern disclosed by the Prior Art.  The courts held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In Re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 20, Jimarez in view of Bhagavat and Kim discloses a semiconductor package (Bhagavat, Fig. 2), further comprising: a molding layer (118) on the second substrate, the molding layer wrapping around the first semiconductor chip and the second semiconductor chip; and a heat slug (1216, Fig. 12D) on the first semiconductor chip and the second semiconductor chip.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817